Case 2:21-cv-02508-FMO-RAO Document 4 Filed 03/25/21 Page 1 of 1 Page ID #:16



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11    WILLIAM BARTON,                          Case No. CV 21-02508 FMO (RAO)
 12                       Petitioner,
                                                JUDGMENT
 13          v.
 14    SAN JOAQUIN,
 15                       Respondent.
 16

 17
            IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
 18
      without prejudice for the reasons set forth in the related Memorandum and Order
 19
      Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
 20
      Certificate of Appealability.
 21

 22
      DATED: March 25, 2021
 23                                       ___________/s/______________________
 24                                       FERNANDO M. OLGUIN
                                          UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
